439 F.2d 155
UNITED STATES of America, Plaintiff-Appellee,v.James NORMAN, Appellant.
No. 26205.
United States Court of Appeals, Ninth Circuit.
April 9, 1971.

Appeal from the United States District Court for the Central District of California; William P. Gray, Judge.
W. C. Miller, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Michael J. Lightfoot, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.